Title: From E.C. Mettlar to Joel Yancey, 11 October 1821
From: Mettlar, E.C.
To: Yancey, Joel


            Dear Sir
            
              
              Oct, 11 1821
          I am now solely interested in a Claim of Wm Mitchell’s upon Mr Jefferson for something like $100– I am told you have the managemt of his affairs & that he is now in the Forest—I am very desirous of adjusting & bringing to a close all Mr Mitchell’s business. & Have to ask the favor of you to attend to the matter for me—if necessary speak to Mr J. concerning the Claim & let me know the prospects—very respecty Your Mo O St
            E C Mettlar